DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 13 (and dependent claims 14-15 dependent therefrom), lines 11-12, the limitation “forming a first gate structure … around all sides of each of the nanostructures in the stack of nanostructures, and the fin structure” is not supported by the original disclosure.  Specifically, Fig. 1F of the present invention shows “a first gate structure” 118 (corresponding to a dummy gate recited in paragraph  [0022] of specification) around sides of each of the nanostructures in the stack of nanostructures and the fin structure, but Fig. 1F does not show the first gate structure 118 around all sides of each of the nanostructures in the stack of nanostructures and the fin structure as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 (and dependent claim 4 dependent therefrom) is unclear because it depends from canceled claim 2.  For the examination purpose, claim 3 is assumed as depending from claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2018/0366375) in view of Balakrishnan et al (US 2017/0179128).
Regarding claim 13, Chen (Figs. 14D-14H-1 and 12) discloses a method comprising: within a first region 380 of a semiconductor substrate 202, forming a stack of nanostructures, the nanostructures comprising alternating layers of a first type of semiconductor material 214 and a second type of semiconductor material 212 ([0025]); within a second region 370 of the semiconductor substrate, the semiconductor substrate 202 having a first crystalline orientation ([0057]), forming a fin structure 204 on the semiconductor substrate 202, the fin structure 204 having the second type of semiconductor material ([0048]) that is different from the first type of semiconductor material, and the fin structure 204 having a second crystalline orientation that is different than the first crystalline orientation ([0057]); forming a first gate structure (i.e., dummy gate, see Fig. 12, step 122 and [0035]) directly on both the stack of nanostructures, including around sides of each of the nanostructures in the stack of nanostructures, and the fin structures, wherein the first gate structure includes a first conductive material layer ([0035]); removing the first conductive material layer from over both the stack of nanostructures and the fin structure (Fig. 12, step 126 and [0037]); after removing the first conductive material layer, removing the second type of semiconductor material 212 from the stack of nanostructures (Fig. 14H-1); and after removing the second type of semiconductor material 212 from the stack of nanostructures, forming a second gate structure (1212, 1226) (Fig. 12, step 128 and [0038]) around each layer of the first type of semiconductor material 214 from the stack of nanostructures and on the fin structure 204, wherein the second gate structure includes a second conductive material layer disposed around each layer of the first type of semiconductor material 214 from the stack of nanostructures (i.e., wrap around, [0058]) and on the fin structure 204.
Chen does not disclose the fin structure 204 directly on and physically contacting the semiconductor substrate.
However, Chen further discloses that the substrate for forming the fin structure 204 can be directly bonded to the semiconductor substrate 202 by “direct silicon bonding (DSB)” (see [0049]).  Furthermore, Balakrishnan (Fig. 1-2) further teaches a method comprising a second semiconductor substrate 12 having a first crystalline orientation directly bonded to a first semiconductor substrate 10 having a second crystalline orientation that is different than the first crystalline orientation ([0020]).  Accordingly, in view of further teachings of Chen ([0049]) and Balakrishnan, it would have been obvious to modify the method of Chen by directly bonding the substrate which is used for forming the fin structure 204 to the semiconductor substrate 202 in order to provide a hybrid orientation substrate, as taught by Balakrishnan ([0020]).
Regarding claims 14-15, Chen further discloses: the first type of semiconductor
Material 214 comprises silicon ([0025]) and the second type of semiconductor material 
comprises silicon germanium ([0048]); and a crystal orientation of the first type of
semiconductor material is [100] on a top and bottom surface ([0057] and [0020]) and a crystal orientation of sidewalls of the fin structure is [110] (p-FET, [0057]).  
	Regarding claim 18, Chen (Figs. 14D-14H-1 and 12) discloses a semiconductor device comprising: a first structure 380 having: a stack of nanostructures, each of the nanostructures comprising a channel region, each of the nanostructures comprising a first type of semiconductor material 214 ([0025]), wherein a crystal orientation of the first type of semiconductor material 214 is [100] on a top and bottom surface ([0057] and [0020]); a first interfacial layer (i.e., multiple layers of dielectric materials, [0038]) surrounding each of the nanostructures; and a first dielectric layer ([0038]) surrounding the first interfacial layer; a second structure 370 adjacent the first structure, the second structure 370 comprising: a fin structure 204 extending vertically from a substrate 202, the fin structure 204 comprising a channel region, the fin structure 204 comprising a second type of semiconductor material ([0048]) that is different than the first type of semiconductor material, the substrate 202 having a first crystalline orientation ([0057]), and the fin structure 204 having a second crystalline structure (p-FET, [0057]) that is different than the first crystalline orientation, wherein a crystal orientation of sidewalls of the fin structure 204 is [110] (see [0057], “(110) crystal plane as a channel”) and a crystal orientation of a top surface of the fin structure 204 is [100] (corresponding to top surface 310 in Fig. 14B and [0047]); a second interfacial layer (i.e., multiple layers of dielectric materials, [0038]) surrounding the fin structure; and a second dielectric layer ([0038]) surrounding the interfacial layer; and a gate structure (1212, 1226) (see Fig. 11 and [0034]) extending over both the first structure and the second structure.
Chen does not disclose the fin structure 204 physically contacting the semiconductor substrate.
However, Chen further discloses that the substrate for forming the fin structure 204 can be directly bonded to the semiconductor substrate 202 by “direct silicon bonding (DSB)” (see [0049]).  Furthermore, Balakrishnan (Fig. 1-2) further teaches a method comprising a second semiconductor substrate 12 having a first crystalline orientation directly and physically bonded to a first semiconductor substrate 10 having a second crystalline orientation that is different than the first crystalline orientation ([0020]).  Accordingly, in view of further teachings of Chen ([0049]) and Balakrishnan, it would have been obvious to modify the method of Chen by directly and physically bonding the substrate which is used for forming the fin structure 204 to the semiconductor substrate 202 in order to provide a hybrid orientation substrate, as taught by Balakrishnan ([0020]).
	Regarding claim 19, Chen further discloses: the second type of semiconductor material comprises at least one of: SiGe, Ge, GaAs, or InP ([0048)).
Allowable Subject Matter
Claims 1, 7-12, 16-17 and 24 are allowed.
The prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claim 1, including: 
the substrate having a first crystalline orientation, the semiconductor stack having alternating layers of a first type of semiconductor material and a second type of semiconductor material; removing a portion of the semiconductor stack from the second region to form a trench; with an epitaxial growth process, filling the trench with the second type of semiconductor material such that the second type of semiconductor material physically contacts the substrate and sidewalls of the semiconductor stack, the second type of semiconductor material having a second crystalline orientation that is different than the first crystalline orientation; patterning the semiconductor stack within the first region to form a nanostructure stack; patterning the second type of semiconductor material within the second region to form a fin structure; forming a first gate structure over both the nanostructure stack and the fin structure, wherein the first gate structure includes a first conductive material layer; removing the first conductive material layer from over both the nanostructure stack and the fin structure; after removing the first conductive material layer, removing the second type of semiconductor material from the nanostructure stack; and after removing the second type of semiconductor material from the nanostructure stack, forming a second gate structure around each layer of the first type of semiconductor material from the nanostructure stack and on the fin structure, wherein the second gate structure includes a second conductive material layer disposed around each layer of the first type of semiconductor material from the nanostructure stack and on the fin structure.
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the first portion of the semiconductor substrate extending to a first height, and a second portion of the semiconductor is disposed directly under the stack of nanostructures, the second portion of the semiconductor substrate extending to a second height that is greater than the first height.
Response to Arguments
Applicant’s arguments with respect to independent claims 13 and 18 have been considered but are moot because the new reference and new interpretations are applied in the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817